SEITZ, Circuit Judge
(concurring).
Contrary to my evaluation of the matter as a member of the panel which originally decided this case, I am now convinced that plaintiff’s claims were also properly cognizable under the diversity jurisdiction of the district court; the factual prerequisites admittedly being present.
It is clear that the district court applied state law principles (Pennsylvania) in submitting the damage issue to the jury. Since the plane crashed into the navigable waters of the State of Massachusetts, the basic question then is whether maritime law precluded the assertion and recognition of state created rights of action under the district court’s diversity jurisdiction.
It is clear that a right of action under maritime law arose as a result of this accident and could have been asserted under the admiralty jurisdiction of the district court. Weinstein v. Eastern Airlines, Inc., 316 F.2d 758 (3rd Cir.), cert. denied 375 U.S. 940, 84 S.Ct. 343, 11 L.Ed.2d 271 (1963). But it does not follow that recognition of a state common law right of action entertained under diversity jurisdiction was thereby foreclosed.* On the contrary, subject to exceptions hereinafter noted, it has been established for many years that such a party
“ * * * may, at his election, proceed in an action at law, either in the Circuit Court if he and the defendant are citizens of different States, or in a State court as in other cases of actions cognizable in the State and Federal courts exercising jurisdiction in common law cases, as provided in the eleventh section of the Judiciary Act. He may have an action at law, in the case supposed, either in the Circuit Court or in a State court, because the common law in such a case is competent to give him a remedy, and wherever the common law in such a case is competent to give a party a remedy, the right to such a remedy is reserved and secured to suitors by the saving clause contained in the ninth section of the Judiciary Act [footnotes omitted].” Steamboat Co. v. Chase, 16 Wall. 522, 533, 21 L.Ed. 369 (1872).
Certainly state-created remedies may not be invoked if maritime law has preempted the particular area involved. But I cannot find that the existence of a maritime right of action here (which as to the death claim must itself borrow a state statute) is so at war with the state right of action that the maritime law must be considered exclusive. Given the fact that the claim arose from the death of a passenger on a commercial airplane which crashed into the navigable waters *31of a state, there would seem to be no basis for an overriding concern for the exclusive application of maritime law. Recognition of the state law claim works no impingement upon the rights of seamen and maritime workers. Indeed, it in no wise forecloses the assertion of the maritime rights of the plaintiff in the event he should elect to have the matter determined by such principles. But he asserts his state law rights. In the premises there seems to be no reason why, if he so elects, as here, his action may not be maintained as a state law action under the district court’s diversity jurisdiction. '
The approach here taken seems to find explicit support in a long line of United States Supreme Court opinions. See the general discussion by Mr. Justice Frankfurter in Romero v. International Term. Co., 358 U.S. 354, 359-381, 79 S.Ct. 468, 3 L.Ed.2d 368 (1959), and see Mr. Justice Brennan’s statement on page 398; Just v. Chambers, 312 U.S. 383, 389, 61 S.Ct. 687, 85 L.Ed. 903 (1941); Norton, Assignee v. Switzer, 93 U.S. 355, 23 L.Ed. 903 (1876); Steamboat Co. v. Chase, above. Pope & Talbot, Inc. v. Hawn, 346 U.S. 406, 74 S.Ct. 202, 98 L.Ed. 143 (1953) is here instructive. The court held that a longshoreman’s claim for negligence for an on-duty injury was governed by maritime law. However, the court noted particularly that the plaintiff’s “complaint asserted no claim created by or arising out of Pennsylvania law.” The court did go on to say that “Even if Hawn [plaintiff] were seeking to enforce a state-created remedy for this right, federal maritime law would be controlling.” (p. 409, 74 S.Ct. p. .205) First, I note that this case involved an attempt to apply the state common law defense of contributory negligence. Its application was held to be incompatible with maritime principles. But of more importance here, the court went on to say “While states may sometimes supplement federal maritime policies 3, a state may not deprive a person of any substantial admiralty rights as defined in controlling acts of Congress or by interpretative decisions of this Court.” In its footnote 3 the court cited, inter alia, Just v. Chambers, 312 U.S. 383, 387-392, 61 S.Ct. 687 (1941). It is noteworthy that the discussion on pages 387 to 392, to which the Supreme Court refers, includes an explicit recognition that state created rights of action for wrongful death, inter alia, may be asserted even though the wrong occurred in the navigable waters of a state, and this is so apart fro'm maritime law. I am therefore satisfied that the claim here asserted did not lose its vitality as a state law claim because-it arose from an accident occurring in the navigable waters of a state. Nor do I think the language in footnote 7 in Hess v. United States, 361 U.S. 314, 80 S.Ct. 341, 4 L.Ed. 2d 305 (1960) can be considered to constitute an overruling of the long line of Supreme Court opinions to which I have referred. The court did state, inter alia, in the footnote:
“There can be no question but that Oregon would be required to apply maritime law if this were an action between private parties, since a tort action for injury or death occurring upon navigable waters is within the exclusive reach of maritime law. The Plymouth, 3 Wall. 20, 35, 36, 18 L.Ed. 125.”
I read that language to mean that where the matter is asserted • as a matter of maritime law the tort action is governed exclusively by maritime law principles. I do not read it to mean that all state remedies are thereby foreclosed.
I therefore conclude, as plaintiff contends, that his claim was properly cognizable as a state law claim and thus properly within the district court’s diversity jurisdiction under the present facts. My analysis would seem to render inapplicable such cases as Carlisle Packing Co. v. Sandanger, 259 U.S. 255, 42 S.Ct. 475, 66 L.Ed. 927 (1922).
*32The appellant does not challenge any aspect of the finding of liability on this appeal. The issue relates solely to the applicable law of damages. It is clear that in determining such issue under its Survival Statute, Pennsylvania will apply its so-called “contacts” doctrine. Griffith v. United Airlines, 416 Pa. 1, 203 A.2d 796 (1964). I agree with Judge Staley’s opinion that the facts here amply justified the district court, as a matter of Pennsylvania law, in finding that Pennsylvania would apply its own law to the damage issue. I am equally satisfied that, under Griffith, Pennsylvania would apply its “contacts” doctrine to the determination of the damage issue under its Wrongful Death Statute. This being so, I think the district court was equally justified under the established facts in applying Pennsylvania law to that damage claim.
I therefore conclude that the Pennsylvania law was properly applied by the district court to the damage issues here. I am also satisfied, under the circumstances, that this did not constitute any violation of the appellant’s constitutional rights. I emphasize that my opinion is not intended to indicate any view with respect to the constitutionality of the application of the “contacts” doctrine on the issue of liability.
Finally, since I believe the judgment below can be affirmed without consideration of any issue of substantive maritime law, I need not decide what state law would be “borrowed” in the event maritime law was deemed controlling.
I vote to affirm the judgment of the district court.

 See the “Saving Clause” in 28 U.S.C.A. § 1333.